Citation Nr: 1624936	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1973 to May 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2007 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which essentially determined that new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for coronary artery disease, to include as secondary to service-connected PTSD; however, the RO continued the denial of that claim on the merits.  The Veteran perfected a timely appeal of that determination.  In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in July 2009.  A transcript of that hearing is of record.  

In a June 2012 decision, the Board determined that new and material evidence had been submitted and reopened the claim of entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected PTSD.  The Board then remanded the case for additional development of the record and a de novo review of the evidence.  Following the requested development, a supplemental statement of the case (SSOC) was issued in December 2012.  

In June 2014, the Board again remanded the case to the RO for further evidentiary development.  Following the requested development, an SSOC was issued in November 2014.  In July 2015, the Board once again remanded the case for still further evidentiary development.  Following the requested development, another SSOC was issued in November 2015.  The Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  




FINDING OF FACT

A heart disorder, diagnosed as coronary artery disease (CAD), did not have onset during service, was not caused by service, did not manifest within one year of separation from service, and was not caused or chronically worsened by service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for CAD have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2007, prior to the initial adjudication of the claim on appeal.  Additional letters were issued in July 2012 and August 2012.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matters for yet more development.  


II.  Factual background.

Service treatment records (STRs), including the separation examination, dated in May 1976, are completely silent with respect to any complaints or finding of heart disease; clinical evaluation of the heart was normal.  There is no mention of chest pains or of prescribing nitroglycerin.  

The Veteran's initial claim of entitlement to service connection for a heart condition (VA Form 21-526) was received in November 2002.  In conjunction with his claim, the Veteran was afforded a VA examination in March 2003.  It was noted that he was diagnosed with borderline hypertension during service; however, he was not treated with any medications.  It was also reported that the Veteran suffered a myocardial infarction in 1989, and subsequently underwent triple-vessel bypass at St Frances Hospital.  Since then, he has been doing relatively well.  The Veteran indicated that he has not seen any cardiologist with further cardiac work-up; however, since last summer, he had had several episodes of dizziness with palpitations.  The examiner noted that the Veteran's cardiac risk factors included having hypertension, smoking about a half pack a day, and a family history for coronary artery disease but no diabetes or hyperlipidemia.  Following a VA examination, the pertinent diagnoses were coronary artery disease (CAD) with history of myocardial infarction and status post coronary artery bypass surgery, and presyncope.  The examiner stated that the etiology of the heart condition was unknown at that time, but was most likely related to ventricular tachycardia due to a history of myocardial infarction.  Additional etiology included hypertension, and history of smoking and remote history of alcohol abuse.  The examiner stated that the Veteran had a history of myocardial infarction and coronary artery bypass surgery.  The etiology of his coronary artery disease was most likely related to a history of smoking, hypertension, and family history for coronary artery disease.  The etiology of hypertension is not clear possibly related to his stress during the military service because the patient stated he had been noticed with borderline hypertension during the military service.  Therefore, the examiner stated that the etiology of coronary artery disease (CAD) may possibly be related to his hypertension which is possibly related to his military service.  

Received in March 2003 were private treatment reports dated in June 1995.  Among the records was the report of a discharge summary, dated in June 1995, which reflects a diagnosis of history of premature coronary artery disease, status post bypass grafting.  A consultation note indicated that the Veteran had premature coronary artery disease and bypass several years ago, and he was presently angina free.  

By a rating action in June 2003, the RO denied the claim for service connection for coronary artery disease with history of myocardial infarction, status post coronary artery bypass surgery.  By a rating action in November 2004, the RO granted service connection for PTSD; a 30 percent disability was assigned, effective October 6, 2003.  

Received in April 2007 was a statement from the Veteran's representative, indicating that the Veteran was seeking to establish service connection for a heart condition due to aggravation from his service-connected PTSD.  Submitted in support of the claim were VA progress notes dated from September 2004 to February 2007.  These records show that the Veteran received ongoing clinical attention for management of his PTSD.  They also reflect diagnosis of coronary artery disease with a history of myocardial infarct and status post coronary artery bypass surgery.  

The Veteran was afforded a VA examination in October 2007.  It was noted that the Veteran suffered a myocardial infarction with coronary artery bypass grafting in 1989; he stated that he has had no cardiac events and no symptoms since 1989.  Examination of the heart revealed regular rhythm.  The examiner noted that the Veteran has been diagnosed with PTSD which is likely due to experiences in the military.  However, he also stated that "it is less likely as not that PTSD caused is heart disease."  The examiner also stated that depression and anxiety have been associated with CAD in some studies.  

Received in March 2009 were VA progress notes dated from June 2007 to March 2009.  These records show that the Veteran received ongoing clinical attention for management of his PTSD.  They also reflect diagnosis CAD with a history of myocardial infarct and status post coronary artery bypass surgery.  During a clinical visit in August 2008, it was noted that the Veteran was diagnosed with CAD, status post CABG 20 years ago.  

At his personal hearing in July 2009, the Veteran indicated that he began experiencing chest pain right after the accident when his ship collided with another ship at sea; he went to sick bay and was given a bottle of nitroglycerin.  The doctors told him that they were all stress out after what happened with the accident.  The Veteran recalled having chest pain during his recovery from alcoholism; he was again treated with nitroglycerin.  The Veteran indicated that he had a triple bypass in 1989; his doctor stated that he was a very high strung, stressed out young man even at 35.  The Veteran indicated that he didn't know about PTSD when he was diagnosed with the heart condition.  However, the Veteran maintained that his heart condition was caused by the accident at sea and the other stressful events that he experienced during service.  The Veteran stated that he was never diagnosed with a heart condition in service; that is why he thought it was weird that they gave him nitroglycerin pills.  

Received in February 2010 were VA progress notes dated from October 2007 to February 2010.  These records show that the Veteran received ongoing clinical evaluation and treatment for several disabilities, including PTSD.  

On the occasion of a VA examination for evaluation of heart conditions in July 2012, it was noted that the Veteran suffered from myocardial infarction and coronary artery disease, which were diagnosed in 1989.  The examiner noted that the etiology for myocardial infarction was multifactorial, including family history and hypercholesteremia.  It was noted that electrocardiogram performed in July 2012 revealed right bundle branch block, and sinus bradycardia.  The examiner stated that the claimed heart condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that, based on current medical literature as well as consultation with psychologists there is no correlation between PTSD and coronary artery disease or untoward cardiac events.  The examiner noted that the statement was made previously that there can be a connection between coronary artery disease and depression based on medical literature; he stated that this is accurate; however depression is not automatically a component of PTSD.  

Received in July 2014 were VA progress notes dated from November 2009 to July 2014, which show that the Veteran received clinical attention and treatment for his psychiatric disorder as well as for coronary artery disease (CAD).  

In August 2014, the Veteran's files were referred to a VA examiner for review and medical opinion regarding the etiology of the Veteran's heart condition.  Following a review of the medical records, the VA examiner stated that the Veteran's heart condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there is no evidence to support the fact that the Veteran would not have developed any condition which would have led to a heart condition even in the absence of military service.  The examiner also stated that the heart condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner related that, based on consultation with psychologists, including the Veteran's examining psychologist, as well as current medical literature, she could find no evidence which supports the contention that PTSD with associated depression and anxiety as the cause of CAD.  The examiner further stated that she could find nothing in current medical literature which supports PTSD with associated depression and anxiety as a mitigating or exacerbating factor in the condition of PTSD.  She noted that, while it widely accepted that overall good health, including physical and mental, contribute to the prevention of disease, PTSD has not been isolated as a factor in progression of coronary artery disease in medical resources available currently.  

The Veteran was afforded a VA examination in August 2014.  The Veteran reported that he had suffered from chest pain, sought medical care, and was told that he had suffered a heart attack.  The date of diagnosis was in 1989.  He has not had congestive heart failure, cardiac arrhythmias or heart valve condition.  Cardiac examination revealed regular rhythm, with normal heart sounds.  

Received in November 2014 were VA progress notes dated from July 2014 to October 2014.  These records show that the Veteran received ongoing evaluation and treatment for several disabilities, including coronary artery disease and PTSD.  

Received in September 2015 were medical records from the social security administration (SSA).  A disability determination, dated in April 2015, indicates that the Veteran is receiving benefits, which reportedly began on November 1, 2011, based on a primary diagnosis of peripheral vascular disease and a secondary diagnosis of affective disorder.  

In September 2015, the Veteran's files were referred to a VA examiner for review and opinion regarding the etiology of his heart disease.  Following a review of the files, the examiner opined that the claimed heart condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.   The examiner stated that, upon review of the Veteran's VA medical records, it was discovered that the Veteran was diagnosed with borderline hypertension while in the Navy but he was not treated with any medications at that time.  Therefore, the Veteran's CAD is less likely than not had its clinical onset during active service or is related to any in-service injury, disease, or event.  The examiner also opined that the claimed heart condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that, upon review of the Veteran's VA medical records, it was discovered that he was diagnosed with PTSD in 2004.  She noted that the Veteran suffered his myocardial infarction with subsequent 3 vessel CABG in 1989.  Therefore, the examiner concluded that the Veteran's CAD is less likely than not caused by or aggravated (permanently worsened) by his service-connected post-traumatic stress disorder (PTSD).  

Received in November 2015 were VA progress notes dated from July 2015 to November 2015, which show that the Veteran received ongoing clinical evaluation and treatment for several disabilities, including coronary artery disease and PTSD.  


III.  Legal Analysis.

The Veteran asserts that service connection is warranted for coronary artery disease.  It is argued that this condition was caused or aggravated by his service-connected PTSD.  During his hearing, held at the RO before a Hearing Officer, in July 2009, the Veteran testified that his heart disorder was first diagnosed in 1989, and that he thought his heart problems may be related to his service-connected PTSD.  

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

For certain chronic diseases, such as cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may be granted for a condition on a "secondary" theory of entitlement if the condition is shown to have been caused or aggravated by a condition for which service connection has already been established. See 38 C.F.R. § 3.310  (2013). The term "aggravated" in this context means that, although the secondary condition was not caused by the service-connected condition, the secondary condition was chronically worsened by the service-connected condition.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After careful review of the evidentiary record, the Board concludes that entitlement to service connection is not warranted for the Veteran's CAD.  The preponderance of evidence is against a finding that the nexus element or the in-service element has been met in this case.  At his personal hearing in July 2009, the Veteran reported that he was never diagnosed with a heart condition in service.  He reported being diagnosed with CAD in 1989.  The Board has considered the Veteran's report that he was given nitroglycerin for chest pain following his ship's collision with another ship during service.  However, the service treatment records appear complete and contain numerous entries for treatment for various complaints but do not mention nitroglycerin or a report of chest pains.  The Board finds the contemporaneous service treatment records more probative than the Veteran's report made many years later and thus concludes that he had no chest pains and was not given nitroglycerin during service.  

While the Veteran contends that his heart disease is related to his service-connected PTSD or otherwise had onset during service, the Board finds that as a lay person the Veteran is not competent to offer such an etiology opinion under the facts of this particular case.  The etiology of heart disease, first manifesting many years after service, is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  It is well known that the relationships between medical conditions, such as PTSD and CAD, are complex and the subject of considerable research.  Thus, the Veteran's own opinion as to the relationship between his PTSD and CAD is not competent evidence.  

Significantly, while the March 2003 VA examiner stated that the etiology of coronary artery disease (CAD) may possibly be related to his hypertension which is possibly related to his military service, the Board finds that opinion to be speculative.  The award of VA benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative). 

On the contrary, the record contains several medical opinions which weigh against a finding of any relationship between the Veteran's heart condition and service.  As discussed and quoted above, the July 2012 VA examination report contained a negative opinion as to direct service connection, along with an accompanying rationale.  The examiner stated that the claimed heart condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Board finds this opinion, and supporting rationale, to be the most probative evidence of record with respect to direct service connection.  This opinion was supported by another VA examiner in September 2015 who concluded that the Veteran's CAD is less likely than not had its clinical onset during active service or is related to any in-service injury, disease, or event.  In sum, while there is evidence of a current heart disability, to include CAD, there is no evidence of an in-service event and the competent evidence of record does not show a nexus between the Veteran's current heart disability, to include CAD, and his active service.  The Board, therefore, concludes that entitlement to service connection on a direct basis is not warranted for the Veteran's current heart disability, to include CAD.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

The Board also concludes that entitlement to service connection is not warranted for CAD based on the presumption related to chronic diseases.  In this case, the evidence of record indicates that the Veteran was shown to have a heart disability, to include CAD, until many years after service and there is no indication the disorder manifested in service or to a compensable degree within one year of discharge from service.  As noted, the VA examination reports all note 1989 as the date of diagnosis for the Veteran's CAD.  As the evidence of record did not indicate that the Veteran's CAD became manifest within one year of the Veteran's separation from active service in May 1976, entitlement to service connection is not warranted under the presumption regarding chronic diseases.  See 38 U.S.C.A. §§ 1110, 1112(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board additionally concludes that entitlement to service connection is not warranted for CAD on a secondary basis.  The Veteran is service-connected for PTSD and has asserted that entitlement to service connection for coronary artery disease is warranted on a secondary basis to his service-connected PTSD.  In this regard, the Board acknowledges that the October 2007 VA examiner stated that depression and anxiety have been associated with CAD in some studies; however, he also stated that "it is less likely as not that PTSD caused is heart disease."  Subsequently, in July 2012, the VA examiner stated that, based on current medical literature as well as consultation with psychologists, there is no correlation between PTSD and coronary artery disease or untoward cardiac events.  More recently, in September 2015, a VA examiner opined that the claimed heart condition is less likely than not proximately due to or the result of the Veteran's service-connected heart condition.  The examiner stated that, upon review of the Veteran's VA medical records, it was discovered that he was diagnosed with PTSD in 2004.  She noted that the Veteran suffered his myocardial infarction with subsequent 3 vessel CABG in 1989.  Therefore, the examiner concluded that the Veteran's CAD is less likely than not caused by or aggravated (permanently worsened) by his service-connected post-traumatic stress disorder (PTSD).  

In sum, the most probative evidence of record shows that the Veteran's CAD was caused or aggravated by his service-connected PTSD.  The Board, therefore, concludes that entitlement to service connection on a secondary basis is not warranted for the Veteran's CAD.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).  

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  There is thus no reasonable doubt to be resolved in this case.  


ORDER

Service connection for coronary artery disease (CAD), to include as secondary to PTSD, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


